Redacted portions have been replaced with [**].  The redacted material is
subject to a request for confidential treatment and has been filed separately
with the Securities and Exchange Commission.

EXHIBIT 10.17

OPTION AGREEMENT

          This Option Agreement (this “Agreement”) is entered into as of the 8th
day of November, 2002 among SangStat Medical Corporation, a Delaware corporation
with its principal place of business at 6300 Dumbarton Circle, Fremont,
California 94555 (“SMC”), Research Corporation Technologies, Inc., a Delaware
not-for-profit corporation with its principal place of business at 101 N. Wilmot
Road, Suite 600, Tucson, Arizona 85711 (“RCT”) and Therapeutic Human
Polyclonals, Inc., a California corporation, with its principal place of
business at 101 N. Wilmot Road, Suite 600, Tucson, Arizona 85711 (the
“Company”).  SMC and RCT are sometimes hereinafter collectively referred to as
the “Investors”.

RECITALS

          A.          SMC, RCT and the Company concurrently herewith are
entering into that certain Series A-2 and Series B Preferred Stock Purchase
Agreement dated of even date herewith (the “Stock Purchase Agreement”) pursuant
to which, among other things, SMC and RCT shall purchase shares of the Series
A-2 Preferred Stock of the Company (the “Series A-2 Shares”) and, upon the
achievement of certain future events as described in the Stock Purchase
Agreement, SMC and RCT have agreed to purchase shares of the Series B Preferred
Stock of the Company (the “Series B Shares”).

          B.          As an inducement to SMC and RCT to enter into the Stock
Purchase Agreement and to consummate the transactions contemplated thereby, the
Company wishes to grant (i) to SMC and RCT, collectively, an option to purchase
the Series B Shares if those events which would give rise to an obligation,
under the Stock Purchase Agreement, to purchase the Series B Shares are not
achieved, and (ii) to grant to SMC an exclusive, irrevocable option to acquire
shares of the Series C Preferred Stock of the Company (the “Series C Shares”)
upon the occurrence of certain events as described herein.  Terms used herein
with initial capital letters, but not otherwise defined herein, shall have the
meanings given such terms in the Stock Purchase Agreement.

AGREEMENT

          In consideration of the foregoing premises and the mutual covenants
and conditions set forth below, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the parties to this Agreement
hereby agree as follows:

          1.          Option to Purchase Series B Shares.

                        1.1          Option to Purchase.  The Company hereby
grants to SMC and RCT an option (the “Primary G2A Option”) to purchase certain
Series B Shares (as hereinafter described), which option may only be exercised
if the Company has determined that it has not achieved the G2A Milestone on or
before the first anniversary of the First Closing, and which option must be
exercised by both SMC and RCT in the manner described, and subject to the terms
and conditions set forth, below.  In the event that the Primary G2A Option is
not exercisable for the reason that RCT has elected not to exercise the Primary
G2A Option, then conditioned upon the occurrence of that event, the Company
hereby grants to SMC, individually,

1


an option (the “Secondary G2A Option”) to purchase certain Series B Shares in
the manner described, and subject to the terms and conditions set forth, below. 
Only the Primary G2A Option or the Secondary G2A Option may be elected by the
Investors, but not both.  References herein to the “G2A Option” shall mean and
refer to either the Primary G2A Option or the Secondary G2A Option, as
applicable, if one has been validly exercised.

                        1.2          Purchase Price and Number of Shares.  The
purchase price for any Series B Shares to be acquired by the Investors pursuant
to the G2A Option shall be Four and 35/100 Dollars ($4.35) per share.  If both
SMC and RCT elect to exercise the Primary G2A Option, SMC’s election shall be
effective for the purchase of Six Hundred Seventy-One Thousand Two Hundred
Sixty-Four (671,264) Series B Shares, for a total purchase price payable by SMC
in the amount of $2,919,998.40 and RCT’s election shall be effective for the
purchase of Three Hundred Seventy-Seven Thousand Five Hundred Eighty-Six
(377,586) Series B Shares, for a total purchase price of $1,642,499.10.  In the
event that RCT elects not to exercise the Primary G2A Option, then, pursuant to
the Secondary G2A Option, SMC shall have the right to exercise the Secondary G2A
Option and purchase a number of Series B Shares to be designated by SMC;
provided, however, that in no event shall the number of Series B Shares to be
purchased by SMC pursuant to the Secondary G2A Option be less than Five Hundred
Seventy-Four Thousand Seven Hundred Thirteen (574,713) shares, for a total
purchase price of $2,500,001.50, nor greater than One Million One Hundred
Forty-Nine Thousand Four Hundred Twenty-Five (1,149,425) shares, for a total
purchase price of $4,999,998.70.

                        1.3          Conversion of G2A Option to Mandatory
Purchase.  If, at any time within sixty (60) days following the delivery of the
G2A Progress Report (as defined in Section 2.1 hereof) and prior to delivery of
any notice of exercise by an Investor, as described in Section 2 hereof, the
Company reasonably determines that it has achieved the G2A Milestone, the
Company shall have the right to deliver to the Investors (i) the G2A Milestone
Report, (ii) the Interim Financial Report, and (iii) the Certification
Concerning the Absence of Negative Developments (each as defined in Section 6.1
of the Stock Purchase Agreement), in which event both the Primary G2A Option and
the Secondary G2A Option shall terminate and expire.  Upon delivery of the G2A
Milestone Report to the Investors pursuant to this Section 1.3, the rights and
obligations of the parties with respect to the purchase and sale of the Series B
Shares shall be determined pursuant to Section 6 of the Stock Purchase
Agreement, in the same manner as if the G2A Milestone had been achieved, and the
G2A Milestone Report had been delivered (and the G2A Milestone shall be deemed
to have been achieved, and the G2A Milestone Report shall be deemed to have been
delivered), prior to the first anniversary of the First Closing.

          2.          Manner of Exercise of G2A Option.

                        2.1          Notice of Exercise.

                                        (a)          If the Company has not
achieved the G2A Milestone on or before the first anniversary of the First
Closing, the Company will deliver to the Investors a report (i) that documents
the scientific achievements made by the Company subsequent to the First Closing,
(ii) an updated Disclosure Schedule, and (iii) updated Company Financial
Statements (such report being referred to herein as the “G2A Progress Report”). 
On or before 5:00 p.m. local time in Tucson, Arizona on the twentieth (20th) day
following the date of delivery of the

2


G2A Progress Report (or, if such day is not a business day, 5:00 p.m. local time
in Tucson, Arizona, on the next business day) (such date being referred herein
as the “First G2A Required Exercise Date”, RCT shall deliver written notice to
the Company advising the Company whether RCT intends to exercise the Primary G2A
Option.  If RCT notifies the Company that it has elected to exercise the Primary
G2A Option, such written notice of election shall be referred to herein as the
“RCT Notice of Exercise”.  In the event that RCT has not delivered to the
Company the RCT Notice of Exercise prior to the First G2A Required Exercise
Date, then RCT shall be deemed to have elected not to exercise the Primary G2A
Option.  Promptly upon receipt of a RCT Notice of Exercise, or alternatively on
receipt of notification from RCT that it does not intend to exercise the Primary
G2A Option or on the business day following the First G2A Required Exercise
Date, the Company shall promptly deliver a copy of any RCT Notice of Exercise to
SMC or shall otherwise advise SMC in writing that RCT’s right to exercise the
Primary G2A Option has been declined or otherwise lapsed. 

                                         (b)          If RCT exercises the
Primary G2A Option, then SMC shall have the right to exercise the Primary G2A
Option and the Secondary G2A Option shall never arise.  On or before 5:00 p.m.
local time in Tucson, Arizona, on the thirtieth (30th) day following the date of
delivery of the G2A Progress Report (or if such day is not a business day, 5:00
p.m. local time in Tucson, Arizona on the next business day) (such date being
referred to herein as the “Final G2A Required Exercise Date”), SMC shall deliver
to the Company written notice stating whether SMC elects to exercise the Primary
G2A Option.   If SMC notifies the Company that it has elected to exercise the
Primary G2A Option, such written notice of election shall be referred to herein
as the “SMC Primary Notice of Exercise”.  Following receipt of the SMC Primary
Notice of Exercise, the Company shall promptly provide a copy to RCT.  In the
event SMC notifies the Company that it has elected not to exercise the Primary
G2A Option, or if no SMC Primary Notice of Exercise is received by the Company
on or before the Final G2A Required Exercise Date, then the Primary G2A Option
shall terminate and expire, and the Company shall promptly provide notice to RCT
to that effect.

                                         (c)          If RCT either elects not
to exercise the Primary G2A Option or allows its right to exercise the Primary
G2A Option to lapse, then the Primary G2A Option shall terminate and expire, and
SMC shall have the option to exercise the Secondary G2A Option.  In that event,
on or before the Final G2A Required Exercise Date, SMC shall deliver to the
Company written notice of its election to exercise the Secondary G2A Option (the
“SMC Secondary Notice of Exercise”).  The SMC Secondary Notice of Exercise shall
specify the number of Series B Shares which SMC is electing to purchase pursuant
to the Secondary G2A Option (which shall not be less than 574,713, nor more than
1,149,425, of the Series B Shares, as set forth in Section 1.2 above).  Upon
receipt of a SMC Secondary Notice of Exercise, the Company shall promptly
deliver a copy thereof to RCT, and in the event the Company receives notice from
SMC that SMC has elected not to exercise the Secondary G2A Option, the Company
shall promptly notify RCT to that effect.  In the event the Company has not
received the SMC Secondary Notice of Exercise on or before the Final G2A
Required Exercise Date, the Secondary G2A Option shall terminate and expire.

3


                        2.2          Timing of Closing.

                         (a)          In the event that either (i) both SMC and
RCT have elected to exercise the Primary G2A Option or (ii) SMC has elected to
exercise the Secondary G2A Option, the applicable Investors who have exercised
G2A Option shall have until 5:00 p.m local time in Tucson, Arizona, on the
sixtieth (60th) day following delivery of the G2A Progress Report (or if such
day is not a business day, 5:00 p.m. local time in Tucson, Arizona, on the next
business day) (such date being referred to herein as the “G2A Option Expiration
Date”) either to (I) complete the Series B Closing (as defined in Section 3.1
below) or (II) provide written notice to the Company (the “Tender Notice”) that
such Investor or Investors are ready, willing and able to complete the Series B
Closing pending receipt of closing deliverables from the Company in accordance
with the Series B Stock Purchase Agreement, as hereinafter defined.

                         (b)          In the event that either the Series B
Closing has not occurred or a Tender Notice has not been delivered to the
Company by the applicable Investors who have exercised the G2A Option on or
before the G2A Option Expiration Date, then the Primary G2A Option (with respect
only to such party or parties failing either (i) to cause the Series B Closing
to occur or (ii) to timely deliver a Tender Notice) or the Secondary G2A Option,
as applicable, will terminate and expire.

                        (c)          If both RCT and SMC have timely exercised
the Primary G2A Option, but RCT either fails to cause the Series B Closing to
occur or to timely deliver a Tender Notice, then the Company shall deliver
notice of such failure to SMC, and SMC shall thereafter have an additional five
(5) day period in which to exercise the Secondary G2A Option by written notice
to the Company (the “Option Extension”).  If SMC so elects to exercise the
Secondary G2A Option pursuant to this Section 2.2(c), then SMC shall have until
5:00 p.m. local time, in Tucson, Arizona on the seventh (7th) day following
delivery of the Option Extension notice (or if such day is not a business day,
5:00 p.m. local time in Tucson, Arizona, on the next business day) in order to
either complete the Series B Closing (as defined in Section 3.1 below) or to
provide a Tender Notice to the Company.

                        2.3          Right to Assign.  If RCT elects to exercise
the Primary G2A Option, it shall have the same right to assign all or a portion
of its right to acquire the Series B Shares to one or more other Persons as is
set forth in Section 6.5 of the Stock Purchase Agreement, subject to the
conditions and limitations set forth therein.

          3.          Agreement to Sell and Purchase Series B Shares.

                        3.1          Preparation of Stock Purchase Agreement. 
Promptly following receipt by the Company of (i) both the RCT Notice of Exercise
and the SMC Primary Notice of Exercise, or (ii) the SMC Secondary Notice of
Exercise, the Company shall cause to be prepared a Series B Preferred Stock
Purchase Agreement, in form and substance substantially identical to the Stock
Purchase Agreement (subject to such modifications as are necessary to reflect
the specifics of the transaction with respect to the exercise of the G2A Option
and events arising subsequent to the date of the Stock Purchase Agreement,
including without limitation the delivery of an updated Disclosure Schedule in
connection therewith).  Such agreement shall be referred to herein as the
“Series B Stock Purchase Agreement.”  The issuance and sale of the

4


Series B Shares shall then be consummated pursuant to the terms of the Series B
Stock Purchase Agreement, the closing of the issuance of the Series B Shares
thereunder to RCT and SMC, pursuant to the Primary G2A Option, or solely to SMC
pursuant to the Secondary G2A Option, as applicable, shall be referred to herein
as the “Series B Closing,” and the actual date the Series B Closing takes place
shall be referred to herein as “Series B Closing Date.”

          4.           Option to Purchase Series C Shares.  The Company hereby
grants to SMC an exclusive and irrevocable option (the “F2A Option”) to acquire
2,307,692 shares (but not less than 2,307,692 shares) of the Company’s Series C
Preferred Stock (the “Series C Shares”) at a purchase price of Six and 50/100
Dollars ($6.50) per share, on the terms and conditions set forth herein.  The
F2A Option shall only be exercisable during the period commencing on the
occurrence of (I) the Series B Closing or (II) a G2A Closing, in either case in
which SMC participates in accordance with either this Option Agreement or the
Stock Purchase Agreement, and ending on the F2A Option Expiration Date (as
hereinafter defined).  Upon the earlier to occur of the date upon which the
Company reasonably determines that it has achieved the F2A Milestone, or the
eighteen (18) month anniversary of the Series B Closing, the Company will
deliver a written report (which will include the data from the F2A Assays (as
defined in the Collaboration Agreement) to the Investors documenting either (i)
the achievement of the F2A Milestone or (ii) the progress made by the Company
toward achieving the F2A Milestone (the “F2A Milestone Report”).  Based upon the
F2A Milestone Report, SMC shall have the option to be the sole investor and to
acquire all of the Series C Shares described above for a total purchase price of
$14,999,998.

          5.          Manner of Exercise of F2A Option.

                        5.1          Notice of Exercise.  If SMC intends to
exercise the F2A Option, it shall deliver to the Company, on or prior to 5:00
p.m. local time in Tucson, Arizona on or before the fifteenth (15th) day
following the date of delivery of the F2A Milestone Report (or, if such day is
not a business day, 5:00 p.m. local time in Tucson, Arizona, on the next
business day), written notice of its non-binding intent to do so (the “F2A
Notice of Exercise”).  Upon receipt of the F2A Notice of Exercise from SMC, the
Company shall promptly deliver a copy thereof to RCT.  In the event the Company
receives a notice from SMC that it has elected not to exercise the F2A Option,
the Company shall promptly notify RCT to that effect.  The F2A Option shall
terminate and expire on the date which is thirty (30) days after delivery of the
F2A Milestone Report to SMC, unless such day is not a business day, in which
event the F2A Option shall terminate and expire on the next business day (such
date being referred to herein as the “F2A Option Expiration Date”) unless the
purchase and acquisition of the Series C Shares by SMC (herein, the “Series C
Closing”) has occurred on or before the F2A Option Expiration Date; provided,
however, that: (i) if the Series C Closing cannot be consummated by reason of
any applicable judgment, decree, order, Legal Requirement (including, but not
limited to, regulatory approval) or other legal impediment, if SMC elects not to
consummate the Series C Closing because one or more of the Company’s closing
deliveries required by the Series C Stock Purchase Agreement (as hereafter
defined) has not been delivered, or if the Series C Stock Purchase Agreement has
not been negotiated, despite SMC’s good faith effort to do so, then, in each
case (but subject to the last sentence of this Section 5.1), the Series C
Closing Date may be extended by SMC to a date not more than fifteen (15) days
after the date on which such impediment is removed or becomes inapplicable or
such closing deliveries are delivered; and (ii) if prior notification to or

5


approval of any Governmental Body or shareholder approval is required in
connection with the Series C Closing, the Company or SMC, as the case may be,
shall promptly cause to be filed, and shall expeditiously process, the required
notice or application for approval or proxy or information statement (and the
Company shall reasonably cooperate with SMC in the filing of any such notice or
application required to be filed by SMC and the obtaining of any such approval
required to be obtained by SMC), and the Series C Closing Date may (subject to
the last sentence of this Section 5.1) be extended by SMC (in the case of
shareholder approval) or the Company (in the case of a governmental approval) to
a date not more than fifteen (15) days after the later of (a) the date on which
any required notification or waiting period has expired or been validly
terminated, or (b) the date on which any required approval has been obtained. 
Anything set forth in this Section 5 to the contrary notwithstanding, in no
event shall the F2A Option Expiration Date be extended for a total of more than
sixty (60) days beyond the original F2A Option Expiration Date except with the
prior written consent of the Company, which consent the Company shall be
entitled to withhold in its sole discretion.

                        5.2          Update to Disclosure Schedules.  The
Company shall, within ten (10) business days after receiving the F2A Notice of
Exercise from SMC, prepare and deliver to SMC an updated Disclosure Schedule
specifying any change to the Disclosure Schedule resulting from (i) any event,
condition, fact or circumstance that is required to be disclosed pursuant to
Section 2 of the Stock Purchase Agreement, or (ii) any event, condition, fact or
circumstance that would require such a change assuming the Disclosure Schedule
were dated as of the date of the occurrence, existence or discovery of such
event, condition, fact or circumstance.  The date on which the Company actually
delivers the updated Disclosure Schedule to SMC shall be referred to as the “F2A
Delivery Date.”  Such updated Disclosure Schedule shall be cumulative, and shall
amend and supplement the initial Disclosure Schedule delivered by the Company to
the Investors as of the First Closing Date in connection with the Stock Purchase
Agreement and the updated Disclosure Schedule delivered to the Investors as of
the Series B Closing Date in connection with the Series B Stock Purchase
Agreement.  To the extent requested by SMC, the Company shall cooperate in
providing to SMC all information reasonably requested by SMC so that it can
adequately evaluate the disclosures contained on the updated Disclosure
Schedule.  SMC may, at any time prior to the Series C Closing hereunder and for
any reason or no reason, elect without penalty not to proceed with the
acquisition of the Series C Shares.  In the event either SMC fails to acquire
the Series C Shares hereunder, either as a result of the election not to
exercise the F2A Option, or pursuant to the right not to proceed with the
acquisition of the Series C Shares set forth above, SMC shall no longer have any
rights or obligations with regard to the purchase or sale of additional shares
of capital stock of the Company other than the right of first refusal pursuant
to the Investor Rights Agreement (the “Right of First Refusal”) and pursuant to
the Restated Articles (as defined in the Stock Purchase Agreement).

                        5.3          Waiver of Right of First Refusal by RCT. 
In the event SMC elects to exercise the F2A Option, RCT (for itself and on
behalf of any other Person who becomes a co-investor by purchasing Series B
Shares pursuant to an assignment of all or part of RCT’s right to purchase such
shares in accordance with Section 6.5 of the Stock Purchase Agreement) hereby
waives (such waiver to be effective solely for the purchase by SMC of the Series
C Shares in strict accordance with the F2A Option and all terms and conditions
of this Agreement) the Right of First Refusal running in favor of each such
Person, as set forth in Section 4 of the Investor Rights Agreement.  In the
event that SMC fails to close its acquisition of the Series C Shares in

6


strict accordance with the F2A Option and the terms and conditions of this
Agreement, then the Right of First Refusal in favor of RCT and its permitted
assigns shall continue in full force and effect.

          6.          Agreement to Sell and Purchase Series C Shares.

                        6.1          Preparation of Stock Purchase Agreement. 
Promptly following receipt by the Company of the F2A Notice of Exercise, the
Company shall cause to be prepared a Series C Preferred Stock Purchase
Agreement, in form and substance substantially identical to the Stock Purchase
Agreement (subject to such modifications as are necessary to reflect the
specifics of the transaction with respect to the exercise of the F2A Option and
events arising subsequent to the date of the Stock Purchase Agreement), which
SMC and the Company shall negotiate in good faith.  Such agreement shall be
referred to herein as the “Series C Stock Purchase Agreement.”  The issuance and
sale of the Series C Shares shall then be consummated pursuant to the terms of
the Series C Stock Purchase Agreement, the closing of the issuance of the Series
C Shares thereunder to SMC shall be referred to herein as the “Series C
Closing,” and the actual date the Series C Closing takes place shall be referred
to herein as the “Series C Closing Date.”

                        6.2          Manner of Payment for Series C Shares.  The
Series C Stock Purchase Agreement shall provide that SMC may pay for the Series
C Shares with a combination of (i) cash or other immediately available funds and
(ii) SMC common stock; provided, however, that SMC shall be required to pay at
least seventy percent (70%) of the purchase price in cash or other immediately
available funds.  If SMC elects to pay any portion of the purchase price for the
Series C Shares in SMC common stock, such common stock must be registered common
stock freely tradeable on the NASDAQ market either at the time of or following a
Series C Closing, and SMC must agree to enter into the price protection
mechanism acceptable to the Company.  A price protection mechanism shall be
acceptable to the Company if (I) the Company is assured of realizing net
proceeds from the sale of the SMC common stock received by the Company (during
the five (5) consecutive trading day period after the time such stock is freely
tradable [i.e., without any volume or other restrictions] on the NASDAQ market)
in an amount at least equal to the deemed value of such SMC common stock at the
time of the Series C Closing, and (II) the five (5) trading-day period described
in the preceding clause (I) shall only commence at such time as SMC has
delivered to the Company written notification, which notification may be
delivered concurrently with the delivery to the Company of the SMC common stock
constituting a portion of the purchase price for the Series C Shares, that such
SMC common stock is, as of the date of such notice, freely tradable.  Any price
protection mechanism will terminate at the close of trading on the fifth (5th)
trading day after the time the SMC common stock issued to THP is freely tradable
(as described above) on the NASDAQ market.  In the event that SMC is unable to
agree with the Company on an acceptable price protection mechanism, then SMC
shall pay the entire purchase price for the Series C Shares in cash or other
immediately available funds.  The foregoing notwithstanding, a price protection
mechanism shall not be deemed unacceptable by the Company for the sole reason
that such mechanism reserves the right to SMC to receive any net proceeds
resulting from the sale of the SMC common stock which would cause total proceeds
received by the Company to be in excess of the amount which would otherwise have
been payable to the Company in cash for the Series C Shares.

7


          7.          Use of Proceeds from Sale of Stock.  The Company shall use
the proceeds from the sale of the Series B Shares and the Series C Shares to
advance the development of the Company’s platform technology as described in the
Business Plan (as amended and attached as an exhibit to the updated Disclosure
Schedules), to develop products under the Collaboration Agreements, and to
conduct preclinical and clinical studies for the Company’s antibody products.

          8.          Representations and Warranties of the Company.   The
Company hereby represents and warrants to each of SMC and RCT as follows:

                        8.1          Authority; Binding Nature of Agreement. 
The Company has the absolute and unrestricted right, power and authority to
enter into and perform its obligations under this Agreement, and to grant the
G2A Option and the F2A Option.  The execution, delivery and performance by the
Company of this Agreement has been duly authorized by all necessary action on
the part of the Company, its shareholders, and its board of directors and this
Agreement has been approved by the board of directors of the Company.  This
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights, or
(b) as limited by general principles of equity that restrict the availability of
equitable remedies.

                        8.2          Non-Contravention; Consents.  Except as set
forth in Part 2.21 of the Disclosure Schedule delivered to SMC and RCT in
connection with the Stock Purchase Agreement, neither (1) the execution,
delivery or performance of this Agreement, nor (2) the consummation of the
transactions contemplated by this Agreement, will directly or indirectly (with
or without notice or lapse of time):

                                        (a)          contravene, conflict with
or result in a violation of (i) any of the provisions of the Company’s Restated
Certificate or bylaws, or (ii) any resolution adopted by the Company’s
shareholders, the Company’s board of directors or any committee of the Company’s
board of directors;

                                        (b)          contravene, conflict with
or result in a violation of, or give any Governmental Body or other Person the
right to challenge any of the transactions contemplated by this Agreement or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
order, writ, injunction, judgment or decree to which the Company, or any of the
assets owned or used by the Company, is subject;

                                        (c)          contravene, conflict with
or result in a violation of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by the Company or that
otherwise relates to the Company’s business or to any of the assets owned or
used by the Company;

                                        (d)          contravene, conflict with
or result in a violation or breach of, or result in a default under, any
provision of any Material Contract, or give any Person the right to (i) declare
a default or exercise any remedy under any Material Contract, (ii) accelerate
the

8


maturity or performance of any Material Contract, or (iii) cancel, terminate or
modify any Material Contract; or

                                        (e)          result in the imposition or
creation of any lien or other Encumbrance upon or with respect to any asset
owned or used by the Company (except for minor liens that will not, in any case
or in the aggregate, materially detract from the value of the assets subject
thereto or materially impair the operations of the Company).

Except as set forth in Part 2.21 of the Disclosure Schedule delivered to SMC and
RCT in connection with the Stock Purchase Agreement, the Company is not and will
not be required to make any filing with or give any notice to, or to obtain any
Consent from, any Person in connection with (x) the execution, delivery or
performance of this Agreement, or (y) the consummation of any of the other
transactions contemplated by this Agreement.

          9.          Representations and Warranties of SMC.  SMC hereby
represents and warrants to the Company as follows:

                        9.1          Authorization.  SMC has the absolute and
unrestricted right, power and authority to enter into and perform its
obligations under this Agreement.  The execution, delivery and performance by
SMC of this Agreement has been duly authorized by all necessary action on the
part of SMC.  This Agreement constitutes the legal, valid and binding obligation
of SMC, enforceable against SMC in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights, or
(b) as limited by general principles of equity that restrict the availability of
equitable remedies.

          10.          Representations and Warranties of RCT.  RCT hereby
represents and warrants to the Company as follows:

                         10.1          Authorization.  RCT has the absolute and
unrestricted right, power and authority to enter into and perform its
obligations under this Agreement.  The execution, delivery and performance by
RCT of this Agreement has been duly authorized by all necessary action on the
part of RCT.  This Agreement constitutes the legal, valid and binding obligation
of RCT, enforceable against RCT in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights, or
(b) as limited by general principles of equity that restrict the availability of
equitable remedies.

          11.          F2A Milestone.  The “F2A Milestone” means the Company’s
creation of at least one (1) transgenic rabbit that meets the following criteria
(the criteria being further described in an Appendix to the hTG Collaboration
Agreement):

                          (a)           the rabbit’s chromosomal DNA contains
[**] transgene and [**] transgene (standard PCR assays will be used to determine
the presence of the transgenes);

--------------------------------------------------------------------------------

**     This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

9


                          (b)           the rabbit expresses functional
Humanized Antibodies of the [**] after immunization with [**] at a level similar
or better to non-engineered, non-transgenic rabbits immunized with [**]
(standard ELISA assays will be used to determine the level of functionality); 

                         (c)           the rabbit expresses functional Humanized
Antibodies of the [**] after immunization with [**] at a level similar or better
to non-engineered, non-transgenic rabbits immunized with [**] will be used to
determine the level of functionality); and

                         (d)           after immunization of the rabbit with
[**]: (i) Humanized Antibodies of the [**] are present in the serum of the
transgenic rabbit at a concentration of [**] of Humanized Antibody (standard
ELISA assays will be used to measure the concentration of Humanized Antibodies);
and (ii) [**] immunoglobulin levels in the blood are [**]% of the comparable
levels of Humanized Antibodies of the [**] in the rabbit (standard ELISA assays
will be used to measure comparable levels of antibodies).

          “Humanized Antibody” means an antibody or immunoglobulin that contains
[**].

          A description of PCR, ELISA and flow cytometric assays (herein, the
“F2A Assays”) to be used above are attached in an Appendix to the hTG
Collaboration Agreement. THP’s and SMC’s responsibilities for performance and
time frames for performance of the F2A Assays are set forth in an Appendix to
the hTG Collaboration Agreement.

          12.          Termination of Agreement.

                         12.1          Termination.  This Agreement:

                                            (a)          may be terminated by
SMC and RCT at any time upon joint written notice provided to the Company; and

                                            (b)          shall automatically
terminate without any action on the part of any party hereto on the F2A Option
Expiration Date; and

                                            (c)          shall automatically
terminate without any action on the part of any party hereto, as to either SMC,
RCT, or both, on the G2A Option Expiration Date, as to any and all such Persons
who have then failed to complete the Series B Closing or the G2A Closing, and
acquire the Series B Shares pursuant to the Series B Stock Purchase Agreement or
the Stock Purchase Agreement.

          13.          Publicity.  Neither the Company nor RCT shall make any
public announcement, press release or other disclosure with respect to this
Agreement or any of the transactions contemplated herein without the prior
written approval of SMC, which approval shall not be unreasonably withheld nor
unduly delayed, and RCT shall not make any such disclosures without the prior
written approval of the Company, which approval shall not be unreasonably
withheld or unduly delayed.  Except to the extent required by applicable
securities laws for SMC

--------------------------------------------------------------------------------

**     This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

10


to remain in compliance with its disclosure obligations thereunder, SMC shall
not make any public announcement, press release or other disclosure with respect
to the Series B Closing or the Series C Closing under this Agreement without the
prior written approval of the Company, which approval shall not be unreasonably
withheld or unduly delayed.  With respect to any disclosures concerning this
Agreement required by applicable securities laws, SMC shall provide a copy of
any such proposed disclosures to the Company, and shall provide the Company with
an opportunity to comment upon such proposed disclosures, in a reasonable period
of time prior to the date such disclosures are required to be made public. 

          14.          Injunctive Relief.  Each of the parties hereto
acknowledges that monetary damages are insufficient to compensate for any breach
hereof, and that the measure of damages is difficult to determine.  Accordingly,
without limitation on any other remedies that may otherwise be available, if the
Company fails to fulfill any obligation under this Agreement, then each of SMC
and RCT, as applicable, shall be entitled to specific performance of the
obligations of the Company hereunder.  In addition, the Company shall be jointly
and severally liable for the payment of SMC’s and RCT’s, as applicable,
reasonable out-of-pocket expenses (including, without limitation, attorneys’
fees) in connection therewith. 

          15.          Miscellaneous.

                         15.1          Further Assurances.  Each party hereto
shall execute and cause to be delivered to each other party hereto such
instruments and other documents, and shall take such other actions, as such
other party may reasonably request for the purpose of carrying out or evidencing
any of the transactions contemplated by this Agreement.

                         15.2          Attorneys’ Fees.  In the event that any
suit or action is instituted to enforce any provisions of this Agreement or any
Related Agreement, the prevailing party in such dispute shall be entitled to
recover from the losing party all fees, costs, and expenses of enforcing such
provisions, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include without limitation, all fees,
costs and expenses of appeals.  A prevailing party shall be deemed to be that
party which receives a preponderance of the relief (excluding any consequential
or punitive damages sought) such party was seeking.

                         15.3          Notices.  Any notice or other
communication required or permitted to be delivered to any party under this
Agreement shall be in writing and shall be deemed properly delivered, given and
received when delivered (by hand, by registered mail, by courier or express
delivery service or by facsimile) to the address or facsimile telephone number
set forth beneath the name of such party below (or to such other address or
facsimile telephone number as such party shall have specified in a written
notice given to the other parties hereto):

11


(a)

                                   

if to SMC to:

                                   

                                   

SangStat Medical Corporation
6300 Dumbarton Circle
Fremont, California 94555

                                   

Attn: Chief Executive Officer (with a copy to the General Counsel)

                                   

                                   

Telephone:______________________________

                                   

Telecopy:  (510) 798-4493

                                   

                                   

with a copy to (which shall not constitute notice):

                                   

                                   

Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, California 94306

                                   

Attn: Barbara Kosacz, Esq.

                                   

Telephone: (650) 843-5818

                                   

Telecopy: (650) 849-7400

                                   

(b)

                                   

If to RCT:

                                   

                                   

Research Corporation Technologies, Inc.
101 North Wilmot Road, Suite 600
Tucson, Arizona 85711

                                   

Attn:  Gary M. Munsinger, President

                                   

Phone:  (520) 748-4411

                                   

Telecopy:  (520) 748-0025

                                   

                                   

With a copy to (which shall not constitute notice):

                                   

                                   

Research Corporation Technologies, Inc.

                                   

101 North Wilmot Road, Suite 600

                                   

Tucson, Arizona 85711

                                   

Attn:  Timothy J. Reckart, Esq.

                                   

Phone:  (520) 748-4456

                                   

Telecopy:  (520) 748-0025

12


(c)

                                   

If to the Company:

                                   

                                   

Therapeutic Human Polyclonals, Inc.
101 North Wilmot Road, Suite 600
Tucson, Arizona 85711

                                   

Attn: Mr. Shaun A. Kirkpatrick

                                   

Phone: (520) 748-4446

                                   

Telecopy: (520) 748-0025

                                   

                                   

With a copy to (which shall not constitute notice):

                                   

                                   

Gammage & Burnham, PLC
Two N. Central Avenue, Suite 1800
Phoenix, Arizona 85004

                                   

Attn:  Kevin R. Merritt, Esq.

                                   

Telephone:  (602) 256-4481

                                   

Facsimile:  (602) 256-4475

          15.4          Time of the Essence.  Time is of the essence of this
Agreement.

          15.5          Headings. The bold headings contained in this Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

          15.6          Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.

          15.7          Governing Law. This Agreement shall be construed in
accordance with, and governed in all respects by, the internal laws of the State
of California (without giving effect to principles of conflicts of laws).

          15.8          Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their successors and
assigns (if any).  The Company shall not assign this Agreement or any rights or
obligations hereunder (by operation of law or otherwise) to any Person.  SMC may
assign any or all of its rights under this Agreement to any other Person without
obtaining the consent or approval of any other party hereto or of any other
Person in connection with (i) a sale of all or substantially all of the assets
of SMC to such Person or its affiliates, or (ii) a transaction or series of
related transactions in which the holders of SMC capital stock immediately prior
to any such transaction or series of related transactions hold less than 50% of
the outstanding voting power of SMC capital stock immediately after such
transaction or series of related transactions.

          15.9          Remedies Cumulative; Specific Performance.  The rights
and remedies of the parties hereto shall be cumulative (and not alternative). 
The parties to this Agreement agree that, in the event of any breach or
threatened breach by any party to this Agreement of any covenant,

13


obligation or other provision set forth in this Agreement for the benefit of any
other party to this Agreement, such other party shall be entitled (in addition
to any other remedy that may be available to it) to (a) a decree or order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision, and (b) an injunction restraining
such breach or threatened breach.

          15.10          Waiver.  No failure on the part of any Person to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of any Person in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy.  No Person shall be deemed to have
waived any claim arising out of this Agreement, or any power, right, privilege
or remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of such Person; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

          15.11          Amendments.  This Agreement may not be amended,
modified, altered or supplemented other than by means of a written instrument
duly executed and delivered on behalf of:

                             (a)          SMC, RCT and the Company, if the G2A
Closing has not occurred; and

                             (b)          SMC and the Company, if either (i) the
G2A Closing has occurred, or (ii) RCT has not exercised the Primary G2A Option
on or before the G2A Required Exercise Date.

          15.12          Severability.  In the event that any provision of this
Agreement, or the application of any such provision to any Person or set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Agreement, and the
application of such provision to Persons or circumstances other than those as to
which it is determined to be invalid, unlawful, void or unenforceable, shall not
be impaired or otherwise affected and shall continue to be valid and enforceable
to the fullest extent permitted by law.

          15.13          Entire Agreement. This Agreement and the other
agreements referred to herein set forth the entire understanding of the parties
hereto relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings among or between any of the parties relating to
the subject matter hereof and thereof; provided however, that the
Confidentiality Agreement executed by SMC and the Company shall not be
superseded by this Agreement and shall remain in effect in accordance with its
terms.

14


          15.14          Construction.

                              (a)          For purposes of this Agreement,
whenever the context requires: the singular number shall include the plural, and
vice versa; the masculine gender shall include the feminine and neuter genders;
the feminine gender shall include the masculine and neuter genders; and the
neuter gender shall include the masculine and feminine genders.

                              (b)          The parties hereto agree that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be applied in the construction or interpretation of
this Agreement.

                              (c)          As used in this Agreement, the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.”

                              (d)          Except as otherwise indicated, all
references in this Agreement to “Sections” and “Exhibits” are intended to refer
to Sections of this Agreement and Exhibits to this Agreement.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

15


                             In Witness Whereof, the parties below have executed
this Option Agreement as of the date first above written.

SangStat Medical Corporation

                                   

Therapeutic Human Polyclonals, Inc.

                                   

By:          /s/ Jean-Jacques Bienaimé                 

                                   

By:          /s/ Shaun A. Kirkpatrick                    

                                   

Name:     Jean-Jacques Bienaimé                      

                                   

Name:     Shaun A. Kirkpatrick                          

                                   

Title:       Chairman, President & CEO              

                                   

Title:       President                                              

                                   

                                   

Address:

                                   

Address:

                                   

6300 Dumbarton Circle

                                   

101 North Wilmot Drive

Fremont, California 94555

                                   

Suite 600

Fax:  (510) 789-4493

                                   

Tucson, Arizona 85711

Attention:  General Counsel

                                   

Fax:  (520) 748-0025

                                   

Attention: President/Chief Executive Officer

                                   

                                   

Research Corporation Technologies, Inc.

                                   

                                   

By:          /s/ Gary M. Munsinger                      

                                   

                                   

Name:     Gary M. Munsinger                            

                                   

                                   

Title:       President                                              

                                   

                                   

                                   

Address:

                                   

                                   

101 North Wilmot Road

                                   

Suite 600

                                   

Tucson, Arizona 85711

                                   

Fax: (520) 748-0025

                                   

Attention: General Counsel

16